/oVermlsd by O-5935
                                            %a au rar 68 it eoe-
                                            iliats/

hbard of Couatg ttn6Distrtet
Hoed InQebteQneo8
LGlLItin,
        Tarns
:)earZlrt                  Oplnloe 100.O-1942
                           Her Ttutdate tapanwhloh
                               aertaa bonua t?L* pm-
                               weds of which were
                               8xpwded in Eh. ooastrw-
                               t?.onof roads Dalybeatum
                               ellglble for putioi etfoa
                               ln ceunty sntlRwd 1)Estrlat
                               :SlghwsyFueds.
          We wkaowleQe reaolpt of your rogae8t   ier 138
opinton 63 to t4e date upoa *h&oh oertein bonds deoaribed
ta your eommunlaotloflbecoma eli&lble rr pertlc&palilan %n
the County aad Read Di&rist  lf@map Fmds.

          You Bate enclosed ttaerewlth
                                     exaerpts *aat&
mirmtes of the ?&&nay Oaraission refleat~~ hre&Vs aatiaa8
t&en by thst Ooaaais~lonfrma tia, to ttatr rXt.rd@  OVW?0
period of ap admetely faurteen (l4) yeara, all .8J *b%*&
4ave for thep”
             r mb$oct just twa rcde,  nesaely, B&hwaprr Irlaua-
hers 103 oad 191. Thee8 mlautos do not reroal tbt  tha High-
way Comm%ssloa 4es evw fox-mallsand iSa@ll~ ~e&net,eb an&ah
rends ma 6 part of the State HZ&way ~pitfim. ft is obvlcwl
that-at ti-mtime of their adoption these mfnates only aoadl-
tloaally desi(guto4 suah roaCLoand whether OF not the oo&&
tioae lmpoaatd therela hate eber been aomplia6 with, we thlek,
ts a quo&ion af ieat that mat be dcoidsd ba the Bi&wap COB-
tiaalan, however, in our opinion the ao6wer to par quastloa
does aot Uspead solely ugoa the detenlligation of theae isots.


      1939, e&ml& solve the problcrmaad sfferd the Ztoardof
County and Metriat Read Xndebtsdaess8 bzmia upan wNcb to
determlae the el@lbillty oi any bon(tetu gartioipate in the
fund pxvolded in Met law.
          Ffrat, we oell your attention to -Peotton2, Pere-
grep4 3 uf 3. B. 668, whereia t;!re
                                  Le@.l8lLaturo
                                              hea uaderteken
to define axprsseienaused thrwglout the Act, auch Paragraph
readiw *a follarre:
i,tr.
    G. ii. W&t,    ~JWP 2
     psrt   OS the system   or desh3astsU ststo hlghwnys * *
     m + end Inoludigsroads OoaoOr~     Whioh the Btst~
     ~tgt~wayCommlwlon had pr>rforto Jsausrp 2, 1939,
     iadlmted ita intentlou tm deslgasto 8vidOaOiag sush
     intOntion In the orrlolsl rsaords or iilOs.*
          Seooadly, we point out thisfurther lsngunge appear-
iragin ,A.R. 688, seatJon 6a. Bigquato in pert1
          "Al.1lumtis,warrants or other evidsnaOs Of
     iadebtedaeeatlsretofore lssusd by OoUnties Or db
     tin* roOd diatriots 0r thio stste * + * iasefar
     aa mounts or same wore issued for sad the proseeds

                                                               ,




With psrtioulereaphs+s boIa& laid upaa ths Mdersoorsd phreses
0r the strarequotation it will bo noted that the lsw soatomplstes
thatonly suoh bonds, wurrenta ox other evldenoes of iadebtebass
SO wers Issued for end ths proses&a 8ataall.gsxpeaded ia tbs sea-
struetlonof rondathet deiinltel~   aowtlttrtiee pert (d the State
De0lpted Byetom of Highwsys shall b8 dii4toh1 ra p0rtil0ipstgon
la the Fund aoorulag to the BosN.   Bob@ter*a XntematIoaal Dlo-
tionary ,dofinss*dosQastOff8s nssa%agr @%e 8pOoS.C~BP sst ape&.*
Thus it wIU. be seea that the inteatlonof th kglslatktrswas
th%t.wly suoh rosdaas hsd besa speskfied as s'm      of ths Stste
8ighwsy f3ysteie
               clponrhloh oouatg or dsfiati zosd blatriot
funds haa bmn expondod aould oonstltate the basi8 ror the
~~s+tIol~dtIonof euoh obli@&ms    in the fimds eoeralag to
         .
           art1018 6666 of Vernon*8 Mnotstod     Civil fitstates
dlreots thatthe Bteto IiIghtrey'Commlssioa    sboll estsbUsh sad
.mke @ublis proslfw3tIsnor sU ruloa sad matioas           for ths
 oaaduot ai the work of the dspsrtamatas rsegbs deemoil nooos-
 ssry, sot iaoonelstontwItn the law. 11fe    hsve inquired of ths
 Xffhwsg Dapsrtduoatss to t&e erietsnae of sush rules aad rsgals-
 tiona and hve bssa ~XIWXVW~  twt no r0ma       rule8 and rs&.atIoas
 have ever bsen &opted by tho WmaImdoa.        It timreforfa beaomns
 nsaossarg rur us to srrtve at tmm bwle upon whIeh a dotarnrias-
 tlon aen bogmsde ss ta wban 8 road sttuellg boaomess psrt of
 t'taftete :lystem.
          ktfole 6673 suthortses the &$w%y &s&,a%ioa to
take mm end meiatsln t!re oarLou% %t%te hiffhw~~peia ‘2%x%8sad
tellaves t&e oouaties throu& whiattaaid hl&h*rrryspass from sag
oost, expense or 8uperviaIonof suoh a ~!xwa:Jp.   Ya the asE# of
Fall 98. Kllbsrger County, 37 3. $7.(2d 7 lOWI tars.by uom. 0r
AppMl6, 55 E. w. (26) 797. t4o Court said t,titr"sll stete hi&-
Wnye are u&err exaluslve ooatrol cinb lnenegerwnt of t4e Stete
~~I@kwayUepnrtlwRt.a Xt appssre thst whoa trimHlg$hwagOmals-
sion tekne ovar publis roads of oouaties or road distriots t=Mt
Kr. c. .A. iright,             peee 3
1%   bQCOnaQ8     t!le duty        or   the    Hi?$wat     ColPrr;lU~Slraa rrcml   wmt    de.
forwsrd to aainteln s&ah TWW%* Fwsuant to tha ebore ptteted
Aeolsions the counties themtiter ere divested oi ang W-X
over such N4~~hwaya. AaoorUngl~r,thoresftersuch roads mat
be oonefderedes a pert of the deeipwted Rtete Tmkway Qetesi,.
            Xt seem8 that thle l.8the 0nlg oonstruationthat
can be pleond upon the statutes end we are, eeoordinRfg,of thm
opinion theItthe p&l10 reed of n oounty dmta not beaome a plpf
01'tticCecignctedStats Highway ryeten until Lt .heebeen offlol8~-
1s taken over bs the Hl~hweY Coaaiaslonreveehave
                                           for msaintenancs   mirmlce8
T5e minutes of t.heHiffhweyCemxWltzonreveal oontingent,temper-•
ory acd aonditionnl     deeitmtione bet we think 5t not uureaeensbls
to conol.udethet swh roads,aanmt become e pert of the Stak,
Hlghwny :zpntm.until the term end conA?tlons le?d c!oPrnin errah
nlnntes %I00 bean C~llQd      wit!iend that r0110wlng    ouch t%lm 118
n acq5llwwc?ts  58s been prolrsnto the %f:!:way Englncer, and the
iiighwmyCa~lnniaeion  offiaial.ly deeignetesse03 reed aa e pert
or t&e IZtats91ghmy System, sn,sbanA or other oblS.getlon       Ia-
sued, the proueoda of wh205 were expended in the oonntraetion.
or puxahnae   af ri&-&of-wny   theraror aen pcrt1oipot.e   tn tha
cotm,g snd Utntriat z~l@~y Rtnd as provided in :l.a. 688, TM
think     211s    Is    true      irreopectlve       of    the   apperoiat   exoeptkn       exbt
lag in Paragraph 2                 ef Reotian 6a of auoh Law, whloh reeds aa
follows :




          It is dfrriault to detertine exactly t>s intentof t&i
Le&Astr~ra Ia Cle enact~nti of this parP@-eph. We t&ink Ita true
aemnlng can be gepwd only by a resding of suoh paregraph la OOQ-
ntmtion     wltt~      tt:a on8     *aiOtOlp             preaablng    it,    xn    othw    words,
tse pruaedlng p&rams h luakeeflieible for psrtlalpationin the
Countp nnd LXntrlot >4,#:nwayPud eli bonds, werrnnta or ofhe
eviden0s.vof lndsbtednesa, the proceeds of Whloh aotaally have
been expended in tic aonstruotlonof r~~¶e t&t cosstituts    OnA
oomprise a part or the Q9,eE   or D@aignated PtRte :URhwess ea




hi&way uea not offlaially end for~lly dealgnwted until e
date subsequent to 3anuery 2, 1939, but in lipevent aould the
bond8 ptirtinfpnte  effof the date of tfie4i&uztewlarein the
LilghwayCoarmiaaion  Lndicetad Its intenteon "wodasQnr?te lliutih
road upon the hepptmlng 0r soma ruture event or act.
                 The Ckner#l Lewn of the 35th Le@slsture, Acts of
1917, p~(~e416 to 427, ror the rsrst tlau In the history ot the
rtate 9 created a Ststo Bghtmy Departfmnt end in tha amarmy
alause, we ilki this 1allgUsgen
         Vhe lmpastive naed or smaures 0elOulsteQ
    Da Etleoure
              gmxitar 43tiioionoyena ilurablut~ 3.apublio
    aid ~o~t~otlod afIdgXW4talTMOJttw4fin tit0OXpBdb
    ture of the lsrge sum Or publAo funda annually (IP-
    ploytadln road work an4 the faot thet Teran hea no
    Zi~hwsg Cepsrtmentvasted with pWa~-tO ~IWOUZ'S~~
    en4 dire& tiiadavalopmsnt or 5 $&m!i ~~of~~~@iateh%Rb-
    m    areatee an 0mergsnoy sad 811
    Peasssltg tar the auspawdtonor the~aonstitu~loaal
    rule requlrlng bflle to bo read on three aataral days * **
          This   law   111ade   it me   duty 0r the Casaiasion oreatod
by it to rormulste ~~10s oti regkilstlons
                                        r0r         me   purpose   or   tree-
p&sting Mghweyo throughoutthe Steto or Texss snd oreatIng a
complete Btete Xighway EJystam. It km6 been asendod ln soa8 r&
speoto frowntime to tisle but genmally the text of the law still
eontas@lstesthfttpubllo rcada C# the aountiaa an4 &fS.neilroid
districts tnken In bs t!%aCommlamrion for amint@mncreand oporatti
shell be aomidored IIpart of the doeigapted St&o Hlghwag @stem
and until suah rood la oiiiolallytakoa mar by $he CaePrfaaUn
rcn msintsasnoe purpoaee se16 rots3oarmet IhaaoasMara4 a psrf
0r 8u0h t5ymwh




                                         ATToxrn t3ElNmALOP TxxAl3

                                          By /a/ Olsranoe E. Crowa
                                                 Clsrenae X. Crowa
APPRcJv-xD
         AmI. 16, 1940
/s/ Qroror Gell4re